DETAILED ACTION

Response to Remarks
35 USC §101 Rejections
Applicant's remarks have been fully considered but they are not persuasive. Applicant submits that the combined features of a “scannable verification identifier” as it is claimed  to add a security level in the form of being machine readable in combination with the now-claimed “itemization interface”, renders claim 1 patent-eligible; further stating that  “the amendments to claim 1 involve a technical solution to a practical problem experienced in the field of business reimbursement and tax deduction, using machines that are necessary for the implementation of the processes described in claim 1”.
Examiner maintains the response as previously presented; that is  
the claimed feature of a “scannable verification identifier” is merely a machine readable duplication of receipt data, and that the receipt data includes itemization data of the sale, as “inputted’ by the user, fails to impose meaningful limitations to the abstract idea, as the language represent descriptive material in the analysis and does not provide evidence of technology that is not well‐understood, routine, conventional arrangement of technology performing at a high level of generality (see at least MPEP § 2106.05(a)).  
The itemization of sales data on a receipt, paper and electronic, is routine, and the inclusion of the term “interface” fails to tie it to anything but generic item input operations and devices; and in combination with a machine-readable format of the information adds no significance in the patent eligibility analysis.   

• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a).  
In this instance, a duplicate record in the form of a machine readable form, fails to improve a computer or constitute a technical improvement.
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2).
In this instance, this consideration is not applicable.
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b).
In this instance, no particular machine is claimed or disclosed.
 Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c). 
In this instance, duplicating or formatting data into a known and routine form that interacts with known and routine technology as intended, fails to constitute a “transformation’ of state.  

In this instance, providing receipt information in any form is a routine business and fundament economic practice.

35 USC §103 Rejections
Applicant’s arguments with respect to prior art failing to teach or disclose the immediate claim limitations, have been considered but are moot in view of new citations within in the art of record for “itemization interface”.  Please note that without explicit disclosure of the term “”itemization interface”, examiner relies an interpretation of the literal meaning of itemization of products as taught by Lay, however new prior art is identified for disclosing the interpretation of the new limitation of element  “itemization” included in the electronic record.  Please note that examiner interprets this limitation as it is broadly supported by Specification text found at paragraphs 33/34:
Additional information that can be added to the e-receipt include information to itemize the products or elements of the transaction (e.g. list each item purchased in a meal, or from a store).

As no remarks are made on the merit of the dependent claims limitations, no response can be made.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Independent claims 1, 12 and 20, being a system, a computer readable medium, and a method respectively, directed to the same subject matter, reciting the limitations of:
initiate a setup process for the user by generating a user interface enabling the user to provide account information corresponding to the financial accounts of the user with the plurality of financial institutions; based on the account information provided by the user (e.g. presenting a user interface for data entry);
accessing a type of data (i.e. “format”) identifying a transaction made by the user from which payment was made using the financial account of the user (i.e. communication of information (e.g. transaction information entered by the user in the previous step)); 
“transform” the electronic purchase data for the respective transaction from the first format into a visual format (i.e. translate data from one form to another)
 obtain specific data (e.g. institution and transaction time) for the electronic purchase data, 
generate in a specified format (.e. “visual”), a corroborative electronic record for each transaction, the corroborative electronic record including a set of information items that are based on the electronic purchase data associated with the respective  transaction, the set of information items including a scannable verification identifier unique to the corroborative electronic record that links the corroborative electronic record to the electronic purchase data associated with the respective  transaction (i.e. make a copy of the record attaching a scannable index for retrieving/organizing each transaction (please note that no technology is linked to “scannable”)); 
provide an itemization interface displayed on a computing device of the user, the itemization interface facilitating the user in itemizing a plurality of elements of the respective transaction (i.e. facilitating input/organization of data elements);
receive, via  a verification interface, a verification code from a computing device of a verifying submitter, the scannable verification code corresponding to submit a scan of the verification identifier for each transaction (e.g. receiving a  barcode, or a short-hand record that represents the transaction record, referenced by index); and  
Atty. Docket No.: ENFY.P101C12 of 13App. No.: 15/719,410in response to receiving the verification code, automatically verify the corroborative electronic record by identifying a the electronic purchase data linked to the corroborative electronic record, and (ii) generate, via the verification interface, content for display on a display screen of the verifying submitter, the content indicating that the corroborative electronic record corresponds to the respective transaction identified by the electronic purchase data identified by the electronic purchase data  and including  (i.e. matching for example,  barcoded information that reflects user input input/organization to transaction record, and facilitating information exchange by displaying related content).
The limitations of obtaining, adding an index data, provision input of index,  and matching data to index as drafted, is a process that, under its broadest reasonable interpretation, covers performance by human activity but for the recitation of generic computer components. That is, other than reciting “a network communication interface” one or more processors”, and a “memory” for storing the instructions for performance thereof, nothing in the claim elements preclude the steps from practically being performed by human activity. For example, but for the language system components as shown in the Applicant’s Fig. 4, the steps of  obtaining information, cross-referencing that information, and allowing the input for matching accordingly,  in the context of this claims encompass the user manually performing information cross-referencing. Similarly, the limitations directed to data storage, indexing and retrieval, under its broadest reasonable interpretation, covers human performance under the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), but for the recitation of generic computer components. For example, but for the “system”, associating obtained data with an index is an activity that can and is commonly performed by a human.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by human activity but for the recitation of generic computer components, then it falls within the “organizing human activity” grouping of abstract ideas. Accordingly, the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - using a computer system as disclosed,  with input and processing capability for relating data, as generally understood to be embraced within computer technology, to communicate, store, process and display information in a predetermined or ‘programmed’ manner. The system comprising “communications network interface” one or more processors”, and “memory” is recited at a high-level of generality (i.e., as generic technology performing functions as intended in the recited configuration), such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims are not patent eligible.
2019 PEG , Example 40, Claim 2); and/or predetermined properties and content (see Example 37, Claim 3).
Accordingly Claims 1-17 and 19-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lay et al. (US 2009/0271265), herein “Lay”; in view of Sharma (US 2006/0206425), herein “Sharma”; and further in view of  Seifert et al. (US 2007/0069013), herein “Seifert”.

Referring to Claims 1, 12 and 20, Lay teaches a computer system, non-transitory computer readable medium and method respectively directed to the same limitations implementing a financial record aggregation service, the computer system comprising:
 a network communication interface that communicates, over one or more networks (e.g. Fig. 1, and ¶0041), with 
(i) a client application executing on a computing device of a user of the financial record aggregation service (¶0039/¶0040: The system can further include a remote membership or subscriber based Internet server/database location which is in communication through the Web Service with each individual merchant POP location via the POS electronic payment system and the custom software add-on resident at that location. As will be described in further detail hereinafter, the remote membership or subscriber based Internet server/database location provides a network accessible website (e.g., via the Internet) where consumers may view and manage their individual electronic receipts from any remote location using a computer terminal/keyboard having Internet access. ….), and 
(ii) a computing system of a financial institution that maintains financial records for a financial account of the user (¶0047: Upon enrollment, enrollee's can link as many credit or debit cards to their account as desired); 

 one or more processors that execute the set of instructions (¶0043: The server can comprise one or more computer systems that have a main or secondary memory or other computer-readable storage medium (e.g., a hard drive) that stores computer programs (e.g., computer-executable instructions) and one or more processors capable of executing the computer programs in order to perform the server-initiated and/or -controlled steps described below), causing the computer system to: 
initiate a setup process for the user by generating a user interface enabling the user to provide account information corresponding to the financial accounts of the user with one or more financial institutions of the plurality of financial institutions (Fig. 2: ANOTHER loop; and ¶0047: Ibid); 
based on the account information provided by the user (e.g. Fig. 2, step 201; Fig. 3; and ¶0043-¶0045: The registration web page is preferably configured to request an array of personal, demographic information from the new enrollee (the consumer/purchaser client) such as his or her name, address, and telephone number 202. FIG. 3 illustrates an embodiment of an enrollment or registration interface (here, a graphical user interface) that provides an array of fields of which a new user can enter various personal and/or demographic information, such as his or her name, address, and telephone number, in view of ¶0047: Ibid);
based on the account information provided by the user, access over the one or more networks, electronic purchase data from the computing system of the one or more financial institution, the electronic purchase data identifying a transaction made by the user from which payment was made using the one or more of the financial accounts of First, the POS software add-on can instruct the POS electronic payment system to suppress printing of a paper receipt 603, thus any printer coupled to the POS electronic payment system can be prevented from printing a receipt. The software add-on at the POP will then package and transmit specific purchase information related to the purchase to the remoter server/database location 604 (this information can include, for example, the Merchant ID, the Consumer ID, Date, Time, Item Purchased & Price (for each individual item), the Subtotal, Shipping Charges (if applicable), Tax, Discounts (if applicable), Grand Total, Payment Method, Payment Amount, and Change Returned). This information can be received at the remote server/database location and stored in the consumer/member's individual account for future use/reference 605); 
transform the electronic purchase data for the respective transaction from the first format into a visual format and obtain origination information for the electronic purchase data, the origination information identifying the financial institution corresponding to the respective transaction and a time when the electronic purchase data of the respective transaction was accessed from the financial institution (e.g. Fig. 7, e.g. VISA; and/or ¶0058: the card number can be truncated and encrypted and the result can be transmitted from the POS to the remoter server/database location in order to identify the consumer and link the electronic receipt transaction to their account. At the remote server/database location, the encrypted/truncated card number can be decrypted. The truncated card number can be then compared with the truncated results previously stored in order to match the user to his/her account; in view of Fig. 3, with the first four digits of a card number always being the Bank Identification Number (i.e. BIN) In specific implementations, the electronic receipt transmitted to the registered merchant comprises one or more unique transaction numbers that correspond to receipt identification information located or accessible at the point-of-purchase; and/or ¶0064: Upon receiving the information, the remote server/database can generate a single header line which can contain a select subset of this information 606. This can preferably include the Merchant ID, the Date, the Time, the Grand Total and the Payment Method).
generate a corroborative electronic record for the each respective transaction of the transactions, the corroborative electronic record including a set of information items that are based on:  In other specific implementations, each electronic receipt can include a unique account number, a merchant account number, and a receipt number. The unique account number can be associated with a single user account, the merchant account number can be associated with a single point-of-purchase, and the receipt number can be associated with a purchase made by a registered user; ¶0055 and ¶0088; and/or ¶0090/¶0091: If a user chooses to print their receipt for the product return (i.e., using a paper-based return method), various security measures can be used to help retailers reduce fraudulent returns. For example, the system can be set up so that the user only has the opportunity to print a "returnable" receipt once. In other words, only the first receipt that a users prints from within the user interface will have the necessary data for a retailer to process a return. After that, the user will have to use the paperless return option described above. When a user prints their receipt for the first time, it will include a unique bar code that the cashier may scan to determine the legitimacy of the receipt…); 
provide an itemization interface displayed on a computing device of the user, the itemization interface facilitating the user in itemizing a plurality of elements of the respective transaction (¶0065: Users may select any of the items on the list in order to view more specific receipt details for that particular purchase/transaction. More specifically, using their remote computer terminal/keyboard, a user can scroll through the listing of their recent transactions in order to pull up a detailed receipt for that transaction); 
receive, via a verification interface and over the one or more networks, a verification code from a computing device of a verifying submitter, the verification code corresponding to a scan of the verification identifier (¶0088/¶0089: This tells the system that Customer X is trying to return a product at Retailer Y, so the system will only locate and present data on Retailer Y receipts for Customer X. Thus, using the systems described herein, when a user wants to return a product at the Point-of-Purchase, he or she can simply walk into the store with the corresponding product and present the cashier with any one of their linked payment cards, phone numbers, or other previously linked unique identifier instead of a traditional paper receipt. Because the identifiers presented to the cashier have been linked and are unique to the user's online account, the cashier can receive and use any linked identifier to identify the user and begin processing the paperless return. Once the system has received the retailer's MID and identified the user, the system can return a unique Return ID to the retailer's POS system, wherein the “verifying submitter”  is cashier), and
in response to receiving verification code, 
 (i) automatically verify the corroborative electronic record by identifying the electronic purchase data linked to the corroborative electronic record, and (ii) generate, via the verification interface, content for display on a display screen of the verifying submitter, the content indicating that the corroborative electronic record corresponds to the respective transaction identified by the electronic purchase data (e.g. Fig. 9, steps 709/710; ¶0012: When a product return is initiated by a registered user at a point-of-purchase, the server is configured to receive the identification information of the registered user initiating the product return from the point-of-sale electronic payment system, identify the user account associated with the identification information, retrieve one or more electronic receipts associated with the user account, and transmit the retrieved electronic receipts to the point-of-sale electronic payment system to facilitate the product return; and/or ¶0019: identifying and filtering content to a specific merchant POS; ¶0085: the return of a product at the Point-of-Purchase can also be facilitated using the systems described herein. In the event a user receives a paperless receipt from a retailer and subsequently wants to return a product initially present on their paperless receipt, the risk of a fraudulent receipt being produced by the person returning the product is eliminated since the receipt is retrievable through the system by the retailer; ¶0089: Thus, using the systems described herein, when a user wants to return a product at the Point-of-Purchase, he or she can simply walk into the store with the corresponding product and present the cashier with any one of their linked payment cards, phone numbers, or other previously linked unique identifier instead of a traditional paper receipt. Because the identifiers presented to the cashier have been linked and are unique to the user's online account, the cashier can receive and use any linked identifier to identify the user and begin processing the paperless return. Once the system has received the retailer's MID and identified the user, the system can return a unique Return ID to the retailer's POS system. The cashier can then be prompted to obtain the product SKU information, which can occur before or after the user is identified by either scanning the product or keying-in the numerical value of the barcode. The cashier also has the option of keying-in the quantity being returned. Once the system has obtained this information, the system's database can be queried to figure out which of the user's online receipts from the retailer belong to the specific product. Once the system identifies the appropriate product and receipt, the system can return at least the retailers unique Transaction or Receipt Number, but it could also include a Return Detail ID, UPC Code, Date of Purchase, and Purchase Price at time of purchase. By providing this data to the retailer, the cashier will be able to manually or automatically retrieve the appropriate receipt for this particular customer and for the product being returned from within their own POS system).
 Lay however is silent to the electronic record “including itemization information for the respective transaction corresponding to the corroborative electronic record, the itemization information corresponding to inputs made by the user via the itemization interface”.
The electronic receipting system of claim 14, wherein the input device is further configured to receive options for organizing the data and the type of data to be included in the electronic receipt..).
One of ordinary skill in the art would find it obvious to create and communicate a pre-configured organization to an electronic receipt to facilitate ease of presenting receipt in an appropriate form to the accounting department for processing.  For instance, when the business traveller gets back to the office, the data may be receipted into a desktop application that attaches appropriate cost centers, budget categories, GL codes and may and dynamic reporting which enables budget owners to see a current picture of expenditure by employee/type of goods, and the like (Seifert ¶0026).

Additionally, while Lay teaches wherein the electronic purchase data for each respective transaction is in a first format of a plurality of formats used by the plurality of financial institutions as a variety of cards; and the different forms of receiving the information such as online (e.g. ¶0012 and ¶0044), or manually keyed in at the register (e.g.¶0014), Lay is not specific to wherein the electronic purchase data for each respective transaction is in a first format of a plurality of formats used by the plurality of financial institutions.
The electronic payment system allows payer (consumer or business) to use any funding method (bank account, credit/debit cards or any other business or personal account or method associated with one or more banks) accepted by the payee to initiate a payment and the payment transaction is routed to the appropriate payment processor based on payee's preferences) discloses the limitation “in a first format of a plurality of formats used by the plurality of financial institutions” (at least, ¶0049-¶0052: Because of the way the conventional ebills system functions, a significant integration with the backend systems is required billers to convert their paper format of bills to web a web format such as Extended Markup Language (XML), Hyper text markup language ( HTML), Portable Document Format ( PDF) for later enablement to 3.sup.rd party ebills distribution. The FIG. 4, describes the conventional system which enables payee to distribute bills to 3.sup.rd party…. Once the paper format of the bills has been converted to web format, the system is now ready for building interfaces for delivery of ebills to 3.sup.rd party consolidators. This is typically done by extracting the summary bill information from ebills and converting them to the proprietary format of the consolidators. Unfortunately, each of the consolidator has their own proprietary interface specification of data set or a set of inter-related files for exchanging summary billing information. Only a handful of sophisticated billers with huge volume of bills will undertake to implement complex interfaces with multiple consolidators.).
One of ordinary skill in the art would find it obvious to recognize and accept the plurality of formats because it overcomes the challenges relating to financial institutions 

Referring to Claims 3 and 4, Lay, in view of Sharma and Seifert, teaches the computer system of claim 1, further teaching wherein the executed instructions cause the computer system to store at least one of the origination information or the electronic purchase data in memory for use in linking the corroborative electronic record to the electronic purchase data and wherein the executed instructions cause the computer system to store at least one of the origination information or the electronic purchase data in permanent memory (¶0061: First, the POS software add-on can instruct the POS electronic payment system to suppress printing of a paper receipt 603, thus any printer coupled to the POS electronic payment system can be prevented from printing a receipt. The software add-on at the POP will then package and transmit specific purchase information related to the purchase to the remoter server/database location 604 (this information can include, for example, the Merchant ID, the Consumer ID, Date, Time, Item Purchased & Price (for each individual item), the Subtotal, Shipping Charges (if applicable), Tax, Discounts (if applicable), Grand Total, Payment Method, Payment Amount, and Change Returned). This information can be received at the remote server/database location and stored in the consumer/member's individual account for future use/reference 605).

Referring to Claims 5 and 13, Lay, in view of Sharma and Seifert, teaches claims 1 and 12, further teaching wherein the set of information items further includes a name of a merchant, as referenced by a corresponding code included in the electronic purchase data (e.g. Fig. 7, business name: SCG)

Referring to Claims 6 and 14, Lay, in view of Sharma and Seifert, teaches claims 1 and 12, further teaching wherein the set of information items further includes a name of a merchant as referenced by a partial name included in the electronic purchase data.
 (¶0088: Accordingly, when the system receives communication from the POS requesting that the system identify a consumer that has presented one or more of their unique identifiers, the system can also receive the MID that is installed on the POS. This tells the system that Customer X is trying to return a product at Retailer Y, so the system will only locate and present data on Retailer Y receipts for Customer X).

Referring to Claims 8 and 16, Lay, in view of Sharma and Seifert, teaches claims 1 and 12, further teaching wherein the set of information items further includes a category of an item or service being purchased in the respective transaction (¶0062: individual can access their user account. In addition, upon enrolling in the system, consumers can be given a plurality of standard categories/folders in which the receipt data for each transaction can be stored. In a preferred embodiment, there are at least five (5) categories/folders to select from. This feature allows a consumer to more effectively track their spending as it relates to their unique or typical household purchases. These standard categories, which can easily be customized and changed, can include, for example: General, Utilities, Household, Food, & Entertainment. When a specific merchant or POP location becomes a provider under the system, the system can categorize that business and/or its goods and services into one or multiple categories or business type identifiers which are directly related to these standard categories. Thus when receipts are generated and transmitted from member merchants' POP locations, they can be matched up to and stored within a consumer/purchaser's individual account under one of these categories/folders).

Referring to Claims 10 and 17, Lay, in view of Sharma and Seifert,, teaches claims 1 and 12, further teaching wherein the set of information items further includes a date of transaction that is different than a date associated with the respective transaction in the electronic purchase data (e.g. ¶0061: Transaction date; and ¶0064:  Login date).

Referring to Claims 11 and 19, Lay, in view of Sharma and Seifert, teaches claims 1 and 12, further teaching wherein the set of information items is provided in a machine-readable format (¶0091: The bar code can include at least the retailers unique Transaction or Receipt Number, but it can also include a Return Detail ID, UPC Code, Date of Purchase, and the Purchase Price at time of purchase).


Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lay, in view of Sharma and Seifert; and further in view of Mitchell et al. (US 7,797,192), herein “Mitchell”.

Referring to Claims 7 and 15, Lay, in view of Sharma and Seifert, teaches claims 1 and 12, further teaching wherein the set of information items includes financial amount of the respective transaction (e.g. Fig. 7), yet Lay is silent to yet wherein the set of information items further includes at least one of a financial amount of the respective transaction including a tip amount. 
Mitchell  however in his model for electronic receipt generation discloses this feature (See at least claim 10: wherein the electronic receipt includes at least one of the following fields: purchase date; time; merchant identification; issuing agent; address; merchant phone number; merchant universal resource locator; merchant facsimile number; point-of-sale identifier; buyer identification; additional merchant identification; payment type; transaction type; credit card type; purchase total; total tax; total tip; number of items; item description; item date; item type; and image of currency or check payment).
One of ordinary skill in the art would find the addition of tip information as an expanded application of use to the service industry to be obvious for the delivery of all electronic receipts from every physical retail establishment in order to simplify the process for consumer's accessing their electronic receipt data (Lay: ¶0006).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lay, in view of Sharma and Seifert, and further in view of McDevitt et al. (US 2007/0164106), herein “McDevitt”.

Referring to Claim 9, Lay, in view of Sharma and Seifert, teaches claims 1 and 12, teaching the corroborative record with information that is required for reimbursement, and embracing reimbursement in teaching model for item return, or alternative expense records intended for business (e.g. ¶0010), yet Lay is silent to “reimbursable”.
However, McDevitt in his model for electronic receipt management discloses this feature as it is recited (Figs. 4/6/7; and ¶0033: The ability to send one another copies of receipts can also facilitate the declaration of business expenditures. Not only could the user save copies of the receipts for printing at a later time, the user could also send the receipts to the reimbursing party's own account, to save time and effort. This could facilitate many different types of group functions, like fundraising organizations).
One of ordinary skill in the art would find the addition of organizing reimbursement amounts to be obvious, because it simplifies the process of tracking business expenditures incorporated into receipt data (Lay: ¶006: Ibid).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687